Citation Nr: 0605920	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for lumbosacral 
strain.

2.	Entitlement to service connection for lateral patella 
compression of both knees, with chondromalacia of the 
right knee (claimed as a bilateral knee disorder).

3.	Entitlement to service connection for residuals of a 
fracture of the right fifth finger.

4.	Entitlement to service connection for a right ankle 
disorder.

5.	Entitlement to service connection for residuals of a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In December 2005, the veteran testified at a 
hearing at the RO before the undersigned.

A December 2002 rating decision, in pertinent part, declined 
to find that new and material evidence was submitted to 
reopen the veteran's claim for service connection for 
lumbosacral strain.  He perfected an appeal as to that matter 
and it was certified for appellate consideration.  However, 
as set forth in the Remand section below, finality has not 
attached to a July 2000 rating decision that, in pertinent 
part, denied service connection for lumbosacral strain.  As 
such, the Board has recharacterized the issue on the decision 
title page to more accurately reflect the current status of 
veteran's claim.

The December 2002 rating decision also denied the veteran's 
claim for service connection for a dental condition and he 
perfected an appeal as to that claim, too.  However, in a 
September 2004 signed statement, the veteran withdrew his 
appeal for service connection for a dental condition.  See 38 
C.F.R. § 20.202 (2005).  As such, the Board will confine its 
consideration to the issues as set forth on the decision 
title page.

The issues of entitlement to service connection for 
lumbosacral strain, residuals of a right fifth finger 
fracture, and right and left ankle disorders are being is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
lateral patella compression of both knees, with 
chondromalacia of the right knee, is related to the veteran's 
period of active military service. 


CONCLUSION OF LAW

Lateral patella compression of both knees, with 
chondromalacia of the right knee (claimed as a bilateral knee 
disorder), was not incurred during the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In June 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  The RO issued a detailed March 
2005 statement of the case (SOC) in which he and his 
representative was advised of all the pertinent laws and 
regulations, including those regarding service connection.

We, therefore, conclude that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2005 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§3.102 
and 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that in a December 2000 written statement, 
the veteran reported receiving medical treatment in Germany 
and said he was attempting to obtain the records.  However, 
during his December 2005 hearing, he testified that he sought 
medical treatment for back and knee symptoms in approximately 
1992 when he married and moved to Germany, but his mother-in-
law (who evidently lived there) was unable to obtain the 
German medical records.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

When examined for entry into service in May 1979, the 
veteran's lower extremities were normal and he was found 
qualified for active service.  Service medical records, 
including periodic service examination reports, are entirely 
negative for references to complaints or diagnosis of, or 
treatment for, a knee disorder.  On a report of medical 
history completed in March 1992 when he was examined for 
separation from service, the veteran checked no to having a 
trick or locked knee.  When examined at that time, his lower 
extremities were normal.

Post service, VA and non-VA medical records and examination 
reports, dated from 2001 to 2005, are associated with the 
claims file.

July 2001 VA examination reports indicate that the veteran 
worked as an instructor in a boot camp for convicts in the 
North Carolina Department of Corrections, and was physically 
active with convicts/trainees in the boot camp.

Private medical records dated in June 2003 indicate that 
D.P.F., M.D., an orthopedic surgeon, examined the veteran for 
bilateral knee pain.  The veteran gave a ten year history of 
knee pain and discomfort.  It was noted that the veteran 
worked in a correctional facility and did a lot of squatting, 
bending, and ascending and descending stairs.  The diagnosis 
was lateral patella tilt of the bilateral knees.

The private medical records include an August 2003 report of 
a magnetic resonance image (MRI) of the veteran's right knee 
that showed no discrete tears.

Private hospital records reflect that, in September 2003, the 
veteran underwent right knee arthroscopy and arthroscopic 
assisted lateral patellar release.  The postoperative 
diagnoses include lateral patellar compression of the right 
knee and chondromalacia medial femoral condyle of the right 
knee.  

In a November 2003 office record, Dr. D.P.F. reported that, 
overall, the veteran was doing great.  The veteran had an 
occasional twinge ascending or descending stairs, but no knee 
swelling and he felt improved.  The veteran had good quad 
strength and no effusion.  The assessment was status post 
arthroscopy, lateral release, right knee.  He was considered 
doing well and released from care. 

In an April 2004 signed statement, Dr. D.P.F. said he 
initially examined the veteran in June 2003 for complaints of 
bilateral knee pain thought to be lateral patellar 
compression syndrome that was treated conservatively.  A MRI 
did not reveal any significant abnormality.  Subsequently, 
the veteran underwent arthroscopic lateral release of the 
right knee.  His knee pain persisted and bilateral pain was 
noted in November 2003.  Dr. D.P.F. said that, while lateral 
patellar tilt can be a normal condition with repeated jumping 
and anterior knee trauma, "this can perpetuate this 
condition".  

In an October 2004 signed statement, Dr. D.P.F. said the 
veteran was seen and evaluated since June 2003 and was 
believed to have lateral patellar compression of both knees.  
The veteran underwent arthroscopic evaluation and lateral 
release of the right knee in September 2003.  Dr. D.P.F. said 
that, upon review of the veteran's medical record, it was 
quite likely that his knee condition was a result of 
repetitive activity encountered during his job in military 
service.  The physician said that repetitive squatting, 
bending, and heavy lifting using the legs, can contribute to 
impingement and pressure at the veteran's patellofemoral 
joint.

In January 2005, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that his service medical records were not referable to 
a knee problem; although the veteran said approximately two 
months after discharge he developed bilateral knee pain.  It 
was also noted that when seen in the VA outpatient clinic in 
June 2001, the veteran did not complain of a bilateral knee 
problem.  The veteran claimed that his knee disorder 
progressively worsened.  Private medical records dated from 
2003 to 2004 reflected that in September 2003, Dr. D.P.F. 
performed an arthroscopic evaluation and lateral release of 
the veteran's right knee.  Left knee pain was also noted in 
the records.  Lateral patella compression syndrome of both 
knees was noted.  The veteran reported constant bilateral 
knee pain.  

Upon examination, the clinical diagnoses were status post 
operative lateral patella compression syndrome of the right 
knee, and lateral patella compression syndrome of the left 
knee.  In response to the RO's question as to whether the 
veteran's current knee problem was related to service, the VA 
examiner said that a great deal of speculation was required 
since there were no definitive records of knee complaints in 
service.  The VA physician did not think anyone was able to 
give a definite opinion regarding the matter.  Noting Dr. 
D.P.F.'s October 2004 opinion, and that the veteran denied 
subsequent knee injury, the VA examiner concluded that it was 
at least as likely as not that the veteran's current knee 
disorder may have had its own onset during his tour of 
military duty.

In February 2005, the January 2005 VA examiner responded to 
the RO's request to provide a rationale for the opinion 
rendered in the recent VA examination report.  The VA 
physician stated that a great deal of speculation was 
required but the conclusion was based on the veteran's word 
that the knee condition developed within a year after 
discharge, and on the apparently reliable, very well written 
letter from Dr. D.P.F., that it was related.  The VA examiner 
changed his opinion to "I cannot resolve this issue without 
resorting to mere speculation."  According to the VA medical 
specialist, that speculation was necessary, as noted on the 
records, by the fact that there was no definite recording of 
knee pathology while the veteran was in service, and no 
record of examinations done within one year after discharge 
from service.

During his December 2005 Board hearing, the veteran testified 
that he never received medical treatment for a knee problem 
or injury in service.  He had knee pain in service but it 
became severe after he was discharged.  The veteran said that 
extensive physical training and road marches with heavy sacks 
caused his knee problems.  The veteran said he was treated 
for knee pain when he lived in Germany, shortly after 
discharge and, in 1998, by a chiropractor in the United 
States.
 
III.	Legal Analysis

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a bilateral knee disorder.  Although the evidence 
shows that the veteran has been diagnosed with bilateral 
lateral patellar compression, and chondromalacia in the right 
knee, no competent medical evidence has been submitted to 
show that such disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his lower extremities were normal when he was examined 
for separation from service and the first post service 
evidence of record of a knee disorder is from 2003, nearly 
eleven years after the veteran's separation from service.  
Intervening records make no reference to knee pathology.

In support of his claim, the veteran points to Dr. D.P.F.'s 
2004 written statements in which the physician opined that 
while lateral patella tilt can be a normal condition with 
repeated jumping and anterior knee trauma, this can 
perpetuate this situation (noted in April 2004), and that it 
was quite likely that the veteran's knee condition was the 
result of activity encountered in service, and that 
repetitive squatting, bending, and heavy lifting using the 
legs can contribute to impingement and pressure at the 
veteran's knee joint (noted in October 2004).  However, in 
February 2005, a VA examiner who reviewed the veteran's 
medical records and examined the veteran, said that a great 
deal of speculation was required to conclude that the 
veteran's knee disorder was related to service, given that 
there was no definite record of knee pathology in service or 
in the years thereafter. 

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board is persuaded that the opinion of the January 2005 
VA examiner is most convincing, in that this examiner 
reviewed the medical evidence in the file and examined the 
veteran, and the physician's opinion reflects a considered 
analysis of the pertinent criteria essential for a diagnosis 
of status post operative lateral patella compression syndrome 
of the right knee, and lateral patella compression syndrome 
of the left knee, and that he said a great deal of 
speculation was required to conclude that the veteran's knee 
condition was related to military service (noted in the 
examiner's February 2005 written statement).  As to the 
opinion of Dr. D.P.F., the Board finds that this physician 
did not clearly attribute the veteran's bilateral knee 
disorder to service, rather only to the veteran's account of 
his activities in service.  See, e.g., LeShore v. Brown, 8 
Vet. App. 406, 409 (1996) (suggesting that bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional).  
See also Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(suggesting that a medical opinion is inadequate when it is 
unsupported by clinical evidence).  Moreover, the July 2001 
VA examination reports indicate that the veteran was an 
instructor in a boot camp for convicts in the North Carolina 
Department of Corrections and was physically active with 
trainees, and the June 2003 office record from Dr. D.P.F. 
indicates that the veteran did a lot of squatting, bending, 
and ascending and descending stairs in his job.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. D.P.F.'s April and October 2004 
written statements might appear to support the appellant's 
claim, but a close analysis shows that they do not.  The 
opinions are both equivocal and speculative and, at most, do 
little more than propose that it is possible that the veteran 
has bilateral lateral patella compression, with 
chondromalacia of the right knee, due to repetitive activity 
in service.  The physician does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In fact, in February 
2005, the VA examiner concluded that it would take a great 
deal of speculation to support a conclusion that the 
veteran's bilateral knee condition was related to service.  
The VA examiner specifically noted that there was no definite 
recording of knee pathology in service, and no record of 
examination done within one year of discharge from service.

Thus, Dr. D.P.F.'s  April and October 2004 opinions must be 
accorded less weight than those of the January 2005 VA 
examiner who provided the additional February 2005 
clarification of his opinion.  

More persuasive in the Board's opinion is the February 2005 
opinion from the VA examiner who reviewed the veteran's 
medical records, examined him in January 2005, and concluded 
that a great deal of speculation was needed to conclude that 
the veteran's currently diagnosed bilateral lateral patella 
compression, and right knee chondromalacia, were related to 
service.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has lateral patella compression of both knees, with 
chondromalacia of the right knee (claimed as a bilateral knee 
disorder), related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

When the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. 
App. 60, 69-70 1993).  Based upon the evidence of record, 
service connection for lateral patella compression of both 
knees, with chondromalacia of the right knee (claimed as a 
bilateral knee disorder) must be denied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
lateral patella compression of both knees, with 
chondromalacia of the right knee (claimed as a bilateral knee 
disorder).  Thus, this claim must be denied.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.  The Board 
emphasizes that the veteran's veracity is not in issue here; 
his sincerity is clear, but the determination in this case is 
a medical one that must be base upon the professional 
evidence of record, rather than lay opinion.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

ORDER

Service connection for lateral patella compression of both 
knees, with chondromalacia of the right knee (claimed as a 
bilateral knee disorder), is denied.


REMAND

A review of the claims file reveals that a December 1999 
rating decision denied service connection for a broken right 
little finger, right and left ankle disorders, and a back 
condition.  In a July 2000 rating decision, the RO denied 
service connection for residuals of a fracture to the right 
fifth finger, a right ankle disorder, residuals of a left 
ankle sprain, and lumbosacral strain.  In a letter dated July 
22, 2000, the veteran was notified of the RO's action.  In a 
signed statement, dated and received in September 2000, the 
veteran expressed his disagreement with the RO's July 2000 
determination.  The letter accompanying his statement stated 
that "[a]ll of [his] injuries occurred while on active 
duty".  

The record further reflects that, in August 2001, the RO 
confirmed and continued the previous denial of service 
connection for lumbosacral strain, right and left ankle 
disorders and residuals of a fracture of the right fifth 
finger.  However, the veteran was not provided with a 
statement of the case (SOC) as to these claims.  See 
38 C.F.R. § 19.30 (2005).

In November 2002, the veteran submitted a written request to 
reopen his claim for service connection for a back disorder.  
In the December 2002 rating decision, the RO declined to find 
that new and material evidence was submitted to reopen the 
claim for service connection for lumbosacral strain.  The 
veteran perfected an appeal as to the claim that was 
certified for appellate consideration, although finality did 
not attach to the July 2000 RO decision.  

The Board construes the veteran's September 2000 written 
statement as a timely notice of disagreement (NOD) as to the 
issues of entitlement to service connection for a right ankle 
disorder, residuals of a left ankle sprain, residuals of a 
fracture of the right fifth finger, and lumbosacral strain.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case as to the 
matter of entitlement to service connection for a right ankle 
disorder, residuals of a left ankle sprain, residuals of a 
fracture of the right fifth finger, and lumbosacral strain 
that reflects a de novo review of all the evidence of record.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, these claims be REMANDED to the RO 
for the following action:

The RO should review all the issues listed, and if 
benefits are not granted, issue a statement of the 
case regarding the issues of entitlement to service 
connection for a right ankle disorder, residuals of 
a left ankle sprain, residuals of a fracture of the 
right fifth finger, and lumbosacral strain that 
reflects a de novo review of all the evidence of 
record.  Then, if, and only if, the veteran 
completes his appeal by filing a timely substantive 
appeal as to this issue, should these claims should 
be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


